DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Invention I, drawn to a method for identifying individual impairment of claims 1-12 in the reply filed on 12/17/21 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 22-29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 4, the claim language “wherein the historical data is a person” is ambiguous.  Data cannot be persons and persons cannot be data.  The claim is examined as meaning that the data corresponds to a person.
For claim 22, the claim language “wherein the historical data is selected from a group consisting of: a person” is ambiguous.  Data cannot be persons and persons cannot be data.  The claim is examined as meaning that the data corresponds to a person.
Dependent claim(s) 23-29 fail to cure the ambiguity of independent claim 22, thus claim(s) 4 and 22-29 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-12 and 22-29 is/are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101.  However, Claim 1 meets the first prong of the step 2A analysis because it is directed to a/an abstract idea, as evidenced by the claim language of “generating .. a characteristic of a monitored individual based at least in part on data received from a 
With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more.  The additional elements are “a processing device.”  However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as held in Alice v. CLS.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter.  Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually.  That is, the whole is not greater than the sum of its parts.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.  Independent claim 22 fails to recite patent-eligible subject matter for similar, if not the same reasoning, as that of independent claim 1, except that it further limits the abstract idea is a non-tangible way.  Dependent claim(s) 2-12 and 23-29 fail to cure the deficiencies of independent claim(s) 1 and 22 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0296134 to Shuster in view of U.S. Patent Application Publication No. 2016/0166204 to Stevens et al. (hereinafter “Stevens”).
For claim 1, Shuster discloses a method for identifying individual impairment (Abstract), the method comprising:
generating, by a processing device (“smartphone (PMD) 105,” para [0044]) (also para [0047]), a characteristic of a monitored individual based at least in part on data received from a sensor on a user detached monitor device associated with the monitored individual (210) (Fig. 2) (para [0058]);
generating, by the processing device, an impairment value by the user detached monitor device based at least in part on the characteristic of the monitored individual (250) (Fig. 2) (para [0059]);
receiving, by the processing device, additional data about the monitored individual (260) (Fig. 2) (para [0059]); and
modifying, by the processing device, the impairment value based at least in part on the additional data about the monitored individual (280) (Fig. 2) (para [0059]).
Shuster does not expressly disclose that the modifying is increasing.
However, it would have been obvious to a skilled artisan to try increasing because modifying would include either increasing or decreasing and increasing the impairment value would have a reasonable expectation of success that the impairment value would be modified, which is what Shuster wants to do.
Shuster does not expressly disclose that the additional data is historical data.
However, Stevens teaches where additional data is historical data (530 in Fig. 5) (alternatively, see 620 or 640 in Fig. 6).
It would have been obvious to a skilled artisan to modify Shuster such that the additional data is historical data, in view of the teachings of Stevens, because such a modification would be the simple substitution of one type of data for another type of data that would lead to the predictable result of being able to modify the impairment value, which is what Shuster wants to do anyway (see 280 in Fig. 2 of Shuster). 
For claim 3, Shuster, as modified, does not expressly disclose wherein the historical data is a location where the monitored individual has previously been.
However, Shuster teaches wherein data is a location where the monitored individual has previously been (para [0056] and [0107]) (also see para [0091], [0098], [0106], [0110]).
It would have been obvious to a skilled artisan to modify Shuster wherein the historical data is a location where the monitored individual has previously been, in view of the teachings of Shuster, because location data is a suitable type of data that can have an impact on whether to modify an impairment level of a user.
For claim 4, Shuster, as modified, does not expressly disclose wherein the historical data is a person with whom the monitored individual was in proximity during a previous time period.
However, Shuster teaches wherein data is a person with whom the monitored individual was in proximity during a previous time period (para [0054]).
It would have been obvious to a skilled artisan to modify Shuster wherein the historical data is a person with whom the monitored individual was in proximity during a previous time period, in view of the teachings of Shuster, because data of a person with whom the monitored individual has been can have an impact on whether to modify an impairment level of a user.
For claim 5, Shuster further discloses wherein the characteristic of the monitored individual is an eye movement characteristic (para [0097] and [0103]) (also see para [0056] and [0094]), wherein the sensor is a camera (“camera,” para [0020]) (also see para [0037]-[0038]), and wherein generating the characteristic of the monitored individual includes: displaying a video on a display of the user detached monitor device (para [0103]); receiving, by the processing device, images of eyes of the monitored individual captured by the camera while the monitored individual watches the video (para [0103]); and using, by the processing device, the received images to calculate the eye movement characteristic (para [0103]).
For claim 6, Shuster further discloses wherein generating the impairment value includes: comparing, by the processing device, the eye movement characteristic to a baseline eye movement threshold (240) (Fig. 2); and generating, by the processing device, the impairment value based upon the comparison of the eye movement characteristic and the baseline eye movement threshold (see transition of 240 to 250 in Fig. 2).
For claim 7, Shuster further discloses wherein the characteristic of the monitored individual is a balance characteristic (para [0035], [0086], [0110], and/or [0115]), wherein the sensor is an accelerometer (para [0020]), [0038], and/or [0044]), and wherein generating the characteristic of the monitored individual includes: receiving, by the processing device, acceleration data from the accelerometer (para [0020]), [0038], and/or [0044]); and calculating, by the processing device, the balance characteristic based upon the acceleration data (para [0035], [0086], [0110], and/or [0115]).
For claim 8, Shuster further discloses wherein generating the impairment value includes: comparing, by the processing device, the balance characteristic to a baseline balance threshold (240) (Fig. 2); and generating, by the processing device, the impairment value based upon the comparison of the balance characteristic and the baseline balance threshold (see transition of 240 to 250 in Fig. 2).
For claim 9, Shuster further discloses wherein the characteristic of the monitored individual is a balance characteristic (para [0035], [0086], [0110], and/or [0115]), wherein the sensor is an accelerometer (para [0020]), [0038], and/or [0044]), and wherein generating the characteristic of the monitored individual includes: providing, by the processing device, an instruction for the monitored individual to engage in a particular movement via the user detached monitor device (para [0104]); and wherein the acceleration data is received as the monitored individual engages in the particular movement (para [104]) (also see para [0107]).
For claim 10, Shuster further discloses wherein the particular movement is selected from the group consisting of: walking in a straight line, and standing on one foot (para [0104]).
Claim(s) 2 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Stevens, and further in view of U.S. Patent Application Publication No. 2017/0020442 to Flitsch et al. (hereinafter “Flitsch”).
For claim 2, Shuster and Stevens do not expressly disclose wherein the historical data is an indication that the monitored individual has a substance addiction.
However, Flitsch teaches wherein historical data is an indication that the monitored individual has a substance addiction (para [0185]).
It would have been obvious to a skilled artisan to modify Shuster wherein the historical data is an indication that the monitored individual has a substance addiction, because data of substance addiction is a suitable type of data that can have an impact on whether to modify an impairment level of a user.
For claim 22, Shuster discloses a method for identifying individual impairment (Abstract), the method comprising:
generating, by a processing device (“smartphone (PMD) 105,” para [0044]) (also para [0047]), a characteristic of a monitored individual based at least in part on data received from a sensor on a user detached monitor device associated with the monitored individual (210) (Fig. 2) (para [0058]);
generating, by the processing device, an impairment value by the user detached monitor device based at least in part on the characteristic of the monitored individual (250) (Fig. 2) (para [0059]);
receiving, by the processing device, additional data about the monitored individual (260) (Fig. 2) (para [0059]); and
modifying, by the processing device, the impairment value based at least in part on the additional data about the monitored individual (280) (Fig. 2) (para [0059]).
Shuster does not expressly disclose that the modifying is increasing.

Shuster does not expressly disclose that the additional data is historical data.
However, Stevens teaches where additional data is historical data (530 in Fig. 5) (alternatively, see 620 or 640 in Fig. 6).
It would have been obvious to a skilled artisan to modify Shuster such that the additional data is historical data, in view of the teachings of Stevens, because such a modification would be the simple substitution of one type of data for another type of data that would lead to the predictable result of being able to modify the impairment value, which is what Shuster wants to do anyway (see 280 in Fig. 2 of Shuster).
Shuster, as modified, does not expressly disclose wherein the historical data is selected from the group consisting of: a person with whom the monitored individual was in proximity during a previous time period, an indication that the monitored individual has a substance addiction, and a location where the monitored individual has previously been.
However, Flitsch teaches wherein historical data is an indication that the monitored individual has a substance addiction (para [0185]).
It would have been obvious to a skilled artisan to modify Shuster wherein the historical data is an indication that the monitored individual has a substance addiction, because data of substance addiction is a suitable type of data that can have an impact on whether to modify an impairment level of a user.
For claim 23, Shuster further discloses wherein the characteristic of the monitored individual is an eye movement characteristic (para [0097] and [0103]) (also see para [0056] and [0094]), wherein the 
For claim 24, Shuster further discloses wherein generating the impairment value includes: comparing, by the processing device, the eye movement characteristic to a baseline eye movement threshold (240) (Fig. 2); and generating, by the processing device, the impairment value based upon the comparison of the eye movement characteristic and the baseline eye movement threshold (see transition of 240 to 250 in Fig. 2).
For claim 25, Shuster further discloses wherein the characteristic of the monitored individual is a balance characteristic (para [0035], [0086], [0110], and/or [0115]), wherein the sensor is an accelerometer (para [0020]), [0038], and/or [0044]), and wherein generating the characteristic of the monitored individual includes: receiving, by the processing device, acceleration data from the accelerometer (para [0020]), [0038], and/or [0044]); and calculating, by the processing device, the balance characteristic based upon the acceleration data (para [0035], [0086], [0110], and/or [0115]).
For claim 26, Shuster further discloses wherein generating the impairment value includes: comparing, by the processing device, the balance characteristic to a baseline balance threshold (240) (Fig. 2); and generating, by the processing device, the impairment value based upon the comparison of the balance characteristic and the baseline balance threshold (see transition of 240 to 250 in Fig. 2).
For claim 27, Shuster further discloses wherein the characteristic of the monitored individual is a balance characteristic (para [0035], [0086], [0110], and/or [0115]), wherein the sensor is an accelerometer (para [0020]), [0038], and/or [0044]), and wherein generating the characteristic of the .
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Stevens, and further in view of U.S. Patent Application Publication No. 2014/0249447 to Sereno et al. (hereinafter “Sereno”).
For claim 11, Shuster further discloses wherein the characteristic of the monitored individual is a duration of time for an action taken by the monitored individual (“response time,” para [0035] and/or [0115]), and wherein generating the characteristic of the monitored individual includes: displaying a game via a display on the user detached monitor device (para [0103]).
Shuster and Stevens do not expressly disclose wherein the sensor is a timer; and receiving, by the processing device, timer data from the timer, wherein the timer data indicates the duration of time for an action taken by the monitored individual while playing the game.
However, Sereno teaches wherein a sensor is a timer (claim 2); and receiving, by a processing device, timer data from the timer (claim 2), wherein the timer data indicates the duration of time for an action taken by the monitored individual while playing the game (see Figs. 1-3) (claim 2).
It would have been obvious to a skilled artisan to modify Shuster wherein the sensor is a timer; and receiving, by the processing device, timer data from the timer, wherein the timer data indicates the duration of time for an action taken by the monitored individual while playing the game, in view of the teachings of Sereno, because a timer is a suitable sensor that can be used to determine reaction times (and Shuster wants to determine reaction times).
For claim 12, Shuster, as modified, further discloses wherein generating the impairment value includes: comparing, by the processing device, the duration of time for the action taken by the .
Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuster in view of Stevens and Flitsch, and further in view of Sereno.
For claim 28, Shuster further discloses wherein the characteristic of the monitored individual is a duration of time for an action taken by the monitored individual (“response time,” para [0035] and/or [0115]), and wherein generating the characteristic of the monitored individual includes: displaying a game via a display on the user detached monitor device (para [0103]).
Shuster, Stevens, and Flitsch do not expressly disclose wherein the sensor is a timer; and receiving, by the processing device, timer data from the timer, wherein the timer data indicates the duration of time for an action taken by the monitored individual while playing the game.
However, Sereno teaches wherein a sensor is a timer (claim 2); and receiving, by a processing device, timer data from the timer (claim 2), wherein the timer data indicates the duration of time for an action taken by the monitored individual while playing the game (see Figs. 1-3) (claim 2).
It would have been obvious to a skilled artisan to modify Shuster wherein the sensor is a timer; and receiving, by the processing device, timer data from the timer, wherein the timer data indicates the duration of time for an action taken by the monitored individual while playing the game, in view of the teachings of Sereno, because a timer is a suitable sensor that can be used to determine reaction times (and Shuster wants to determine reaction times).
For claim 29, Shuster, as modified, further discloses wherein generating the impairment value includes: comparing, by the processing device, the duration of time for the action taken by the monitored individual to a baseline reaction threshold (240) (Fig. 2); and generating, by the processing 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791